IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00078-CV

   IN RE HAMPTON ROADS LANDSCAPING & LAWN CARE, LLC
                AND MARK RYAN TAYLOR


                                Original Proceeding



                                       ORDER

       Relator’s Petition for Writ of Mandamus was filed on February 27, 2019. The Court

requests a response from the parties to the proceeding. See TEX. R. APP. P. 52.8(b). Any

response shall be filed with the Clerk of this Court no later than 35 days from the date of

this order.

       The Temporary Injunction signed on January 29, 2019 is stayed until lifted by

further order of this Court.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Response requested
Injunction stayed
Order issued and filed February 28, 2019